NON-FINAL OFFICE ACTION after RCE
This application remains assigned in Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d).  All of the CERTIFIED copies of the priority documents have been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The substitute Abstract of the Disclosure filed 4 MAY 2022 is approved.
The revised title of the invention is approved.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(l).  Correction of the following is required: 
	NEW claims 23-24 are deemed to lack positive antecedent basis in the specification as originally filed but are considered to be reasonably supported by the drawing figures.  Note the claim term “forward” does not appear in the instant specification [zero hits]:

    PNG
    media_image1.png
    149
    1247
    media_image1.png
    Greyscale


608.01(o)   Basis for Claim Terminology  in Description
		The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. No term may be given a meaning repugnant to the usual meaning of the term.
		Usually the terminology of the original claims follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.
	New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm’r Pat. 1901). See 37 CFR 1.75, MPEP  § 608.01(i) and §  1302.01. >Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.<
		
See Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications.  76 FR 7166, 7167 (Feb. 9, 2011):
B. Correspondence Between Specification and Claims:  The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms.  Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. To meet the definiteness requirement under § 112, ¶2, the exact claim terms are not required to be used in the specification as long as the specification provides the needed guidance on the meaning of the terms (e.g., by using clearly equivalent terms) so that the meaning of the terms is readily discernable to a person of ordinary skill in the art.  Nevertheless, glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. Express definitions of claim terms can eliminate the need for any ‘‘time-consuming and difficult inquiry into indefiniteness.’’  Therefore, applicants are encouraged to use glossaries as a best practice in patent application preparation. If the specification does not provide the needed support or antecedent basis for the claim terms, the specification should be objected to under 37 CFR 1.75(d)(1).  Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim.
A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain.  For example, a claim with a limitation of ‘‘the clamp means including a clamp body and first and second clamping members, the clamping members being supported by the clamp body’’ was determined to be indefinite because the terms ‘‘first and second clamping members’’ and ‘‘clamp body’’ were found to be vague in light of the specification which showed no ‘‘clamp member’’ structure being ‘‘supported by the clamp body.’  In another example, a claim was directed to a process of treating an aluminum surface with an alkali silicate solution and included a further limitation that the surface has an ‘‘opaque’’ appearance.  The specification, meanwhile, associated the use of an alkali silicate with a glazed or porcelainlike finish, which the specification distinguished from an opaque finish.  Noting that no claim may be read apart from and independent of the supporting disclosure on which it is based, the court found that the claim was internally inconsistent based on the description, definitions and examples set forth in the specification relating to the appearance of the surface after treatment, and therefore indefinite. (footnotes omitted).

Also see 37 CFR 1.121(e) Disclosure consistency. The disclosure must be amended, when required by the Office, to correct inaccuracies of description and definition, and to secure substantial correspondence between the claims, the remainder of the specification, and the drawings.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 MAY 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-7, 9-14, 17, 18, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over HEARD, JR. (US 3256562) in view of RAUWENDAAL (US 4129386).
The newly cited patent to HEARD, JR. discloses an extruder comprising: a barrel 14 having an input port 21 and a discharge port 49; a screw 16, 17 which is arranged in the barrel for extruding materials; an opening at 20 or 34 in the barrel capable of use as a vent which is merely an intended use of said opening; a dam portion 43; a first screw portion 17 defined between the input port and the dam portion 43, the first screw portion having a first spiral blade 19; a second screw portion 16 defined between the dam portion 43 and the discharge port, the second screw portion having a second spiral blade 18, an effective screw length (L1) of the first screw portion is 50% or more of a total effective screw length (L) of the screw (Fig. 1); the first and second spiral blades 18, 19 are pitched in the same forward direction (Fig. 1); and the opening at 20 is adjacent a single screw thread 18 of the second screw portion 16 (Fig. 1).  HEARD, JR. does not disclose a lead angle of the second spiral blade 18 being larger than a lead angle of the first spiral blade 19.
RAUWENDAAL discloses an extruder comprising: a barrel 1 having an input port 5 and a discharge port downstream thereof; a screw 3 which is arranged in the barrel for extruding materials; screw portions A, B, and C in seriatim (Figure 3) with screw blades 9, 10; the spiral blades 9, 10 are pitched in the same direction (Fig. 3); and a lead angle “E” or “F” of the second spiral blade 10 being larger than a lead angle “D” of the first spiral blade 9.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have modified the lead angles in the screw of HEARD, JR. as taught by RAUWENDAAL for the purposes of minimizing the deflection of the extruder screw in the barrel by sizing the feed rates [via said lead angles] to adjust the initial pressure or by adjusting a rate of incremental change to avoid subsequent excessive deflection differential pressures; the deflection may also be minimized by modifying the incremental increase in the transition zone to avoid pressure gradients in this zone; the approach taken will depend upon the individual solution being attempted by a skilled artisan to maximize the output of the extruder and avoid abnormal wear conditions; to improve extrusion stability over a conventional [prior art] screw; to minimize the variation in pressure and temperature, indicating a better mixing and homogenization capability over conventional screws and to improve extruder output and extrudate quality. (col. 3, lines 30-41; col. 6, lines 36-46).
The structure of HEARD, JR. inherently discloses lengths of the first and second screw portions and an effective length of the screw and ratios but does not necessarily disclose the recited lengths or ratios.  One of ordinary skill in the art of screw extruder design would have common knowledge that the relative ratios of size and length of the screw, and its screw portions and the corresponding diameters are variable which effect the amount of volume of in which the material can be held in residence time within the extruder barrel as it is worked by the rotating screw and also conveyed downstream by the screw rotation. Changes of the length and diameter ratios would directly affect the amount of kneading/working/shearing of the material by the screw thread and also the length of the sections of the screw portions would directly affect the duration of time in which the material is subjected to being kneaded/worked/sheared as a function of its desired method of processing.  
With respect to the limitations of the recited lengths and ratios, it would have been obvious to one of ordinary skill in the art to have provided the apparatus defined by the disclosure of HEARD, Jr. with the configurations and/or dimensions recited in the claims which are considered at most optimum choices, lacking any disclosed criticality.
	Applicant has the burden of proving such criticality.  In re Swenson et al., 56 USPQ 372; In re Scherl, 70 USPQ 204.  However, even though applicant's modification may result in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136;  MPEP 2144.05(II)(A).
No probative evidence is of record to demonstrate that the dimensions and/or other variables of the invention are significant or are anything more than one of numerous dimensions a person of ordinary skill in the art would find obvious for purposes of merely changing the configurations and/or dimensions to obtain different results. Graham v. John Deere Co., 148 USPQ 459.
Accordingly, the examiner argues that these parameters are rather arbitrary and thus obvious over the prior art per MPEP 2144.05(II)(III).
Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over HEARD, JR. in view of RAUWENDAAL as applied to claim 1 above and further in view of WO 2009/090772 A1.
Modified HEARD, JR. does not disclose the double thread screw.  WO ‘772 discloses in Figure 5 an extruder with a screw 20 having a first screw portion 53 upstream of a dam portion 46, 54; the screw portion 53 being a double thread screw as seen below:




    PNG
    media_image2.png
    394
    568
    media_image2.png
    Greyscale



It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted the single thread screw in modified HEARD, JR. with a double thread screw as disclosed by WO ‘772 since it is noted that one of ordinary skill in the art would have recognized that extruder screws having single or double thread screws are all well-known types of screw thread designs used in the extruding art, and that such screw thread designs are generally alternative mechanical structures used for conveying extrudate within an extruder of the prior art and as claimed by applicant.  Moreover, Applicant's specification does not indicate that the type of screw thread design employed solves any stated problem or produces any new or unexpected result.  Accordingly, it can be concluded that the particular type of screw thread employed in the extruder of HEARD, JR. would have been a matter of obvious design choice to one of ordinary skill in the art and thus does not serve to patentably distinguish the claimed invention over the prior art.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
The recited lengths set forth in claim 22 are deemed obvious as established in the preceding section.

Response to Amendment
Applicant's arguments with respect to the pending claims have been considered but are deemed to be moot in view of the new grounds of rejection necessitated by the amendment filed with the RCE.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure by disclosing screws with different pitches and/or lead angles at different sections of the screw.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/CHARLES COOLEY/           Examiner, Art Unit 1774                                                                                                                                                                                             
								





3 June 2022